DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts, HAMILTON (US 2016/0080334 A1), Lau (US 2012/0147012 A1) and SHANTHARAM (US 2018/0150288 A1) discloses one or more processors; and memory including instructions that, when executed, cause the one or more processors to at least: execute a first executable application, wherein the first executable application is designed for execution using a first application programming interface (API); access a first registration request from a second executable application, wherein the second executable application is designed for execution using a second API different from the first API, the second API implemented using a universal platform, and wherein the second executable application includes one or more components that have a digital certification, the one or more components specific to the second API including a Full Trust executable Desktop Bridge program; validate the digital certification of the one or more components; in response to the validating of the digital certification of the one or more components, save information from the first registration request into a registration store, wherein the information saved from the first registration request includes a unique identifier including (1) an identification of one or more types of events that the second executable application is to receive from the first executable application, and (2) a package family name for the second executable application; 3Application No. 16/841,604Attorney Docket No. P116059C Response to the Office Action dated September 14, 2021 raise, by the first executable application, an event having an event type and event information; and send, to the second executable application, in response to determining that the event type of the raised event is saved in the registration store, the raised event without requiring further authentication from the second executable application.
Instead, HAMILTON discloses in a distributed event system that includes a plurality of publishers, a communication infrastructure, and a key manager that manages access to publishing of events by one or more applications, a method of publishing an event for consumption by a subscriber to the event, the 
Lau discloses a system, comprising: an animation coordination component, including: an input component configured to receive initial information from one or more initiator applications and to receive final information from one or more destination applications; and an animation component configured to create and to render animations on a display device, wherein the animations provide seamless transitions from environments associated with the one or more initiator applications to environments associated with the one or more destination applications.
SHANTHARAM discloses a non-transitory computer-readable medium embodying at least one program executable in at least one computing device, the at least one program, when executed by the at least one computing device, being configured to cause the at least one computing device to at least: receive a specification of a Win32 application and a plurality of deployment options; receive a specification of a plurality of target client devices; direct respective management agents executed in individual ones of the plurality of target client devices to install the Win32 application according to the plurality of deployment options; receive status information from the respective management agents indicating installation success or failure;  and generate a report based at least in part on the status information.
Regarding claim 11, none of the prior arts, HAMILTON (US 2016/0080334 A1), Lau (US 2012/0147012 A1) and SHANTHARAM (US 2018/0150288 A1) discloses executing a first executable application; accessing a first registration request from a second executable application, wherein the second executable application includes a component that has a digital certification; validating the digital certification of the component; in response to the validating of the digital certification of the component, saving information from the first registration request into a registration store, wherein the information saved from the first registration request includes a unique identifier including (1) an identification of one or more types of events that the second executable application is to receive 5Application No. 16/841,604Attorney Docket No. P116059C Response to the Office Action dated September 14, 2021 from the first executable application, and (2) a package family name for the second executable application; raising, by the first executable application, an event having an event type and event information; and sending, to the second 
Instead, HAMILTON discloses determining an occurrence of an event; responsive to the determining, obtaining a key from the key manager; encrypting the event with the key to produce an encrypted event; and transmitting the encrypted event for consumption by the subscriber
Lau discloses receiving initial information from an initiator application, wherein the initial information relates to a transitional animation that visualizes a shift in context of the computing device from the initiator application to a destination application; receiving final information, associated with the transitional animation, from the destination application; generating the transitional animation based at least in part on the initial information and the final information; and rendering the transitional animation on a display device of the computing device.
SHANTHARAM discloses receive a specification of a Win32 application and a plurality of deployment options; receive a specification of a plurality of target client devices; direct respective management agents executed in individual ones of the plurality of target client devices to install the Win32 application according to the plurality of deployment options; receive status information from the respective management agents indicating installation success or failure;  and generate a report based at least in part on the status information.
Regarding claim 14, none of the prior arts, HAMILTON (US 2016/0080334 A1), Lau (US 2012/0147012 A1) and SHANTHARAM (US 2018/0150288 A1) discloses a computer readable storage disk or storage device that is not a propagating signal, comprising computer executable instructions that, when executed, cause one or more processors to at least: execute a first executable application, wherein the first executable application is designed for execution using a first application programming interface (API); access a first registration request from a second executable application, wherein the second executable application is designed for execution using a second API different from the first API, the second API implemented using a universal platform, and wherein the second executable application includes a component that has a digital certification; 6Application No. 16/841,604Attorney Docket No. P116059C Response to the Office Action dated September 14, 2021 validate the digital certification of the component; in response to the validating of the digital certification of the component, save information from the first 
Instead, HAMILTON discloses in a distributed event system that includes a plurality of publishers, a communication infrastructure, and a key manager that manages access to publishing of events by one or more applications, a method of publishing an event for consumption by a subscriber to the event, the method comprising: determining an occurrence of an event;  responsive to the determining, obtaining a key from the key manager; encrypting the event with the key to produce an encrypted event; and transmitting the encrypted event for consumption by the subscriber.
Lau discloses a system, comprising: an animation coordination component, including: an input component configured to receive initial information from one or more initiator applications and to receive final information from one or more destination applications; and an animation component configured to create and to render animations on a display device, wherein the animations provide seamless transitions from environments associated with the one or more initiator applications to environments associated with the one or more destination applications.
SHANTHARAM discloses a non-transitory computer-readable medium embodying at least one program executable in at least one computing device, the at least one program, when executed by the at least one computing device, being configured to cause the at least one computing device to at least: receive a specification of a Win32 application and a plurality of deployment options; receive a specification of a plurality of target client devices; direct respective management agents executed in individual ones of the plurality of target client devices to install the Win32 application according to the plurality of deployment options; receive status information from the respective management agents indicating installation success or failure; and generate a report based at least in part on the status information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194